DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Amendment
	The Preliminary Amendment, filed on 10/24/2019 has been acknowledged.

	Abstract:
		The Amendment to Abstract, filed on 10/24/2019 has been accepted.

	Specification:
The Amendment to Specification, filed on 10/24/2019 has been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a unit for preparing and igniting the working mixture … a unit for discharging exhaust gas” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “a unit …, a unit ….” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “for preparing and igniting the working mixture”; and  “for discharging exhaust gas” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is “a nonce word or a verbal construct that is not recognized as the name of structure” and is merely a substitute for the term “means” associated with functional language. Hence, the term “apparatus” acts as a generic place holder for the term “means” and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. See MPEP § 2181(I)(A).
  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 10-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a unit for preparing and igniting the working mixture … a unit for discharging exhaust gas are not clearly described in the original Specification. However, “a unit for preparing and igniting the working mixture …” is considered as/read on a spark plug 7; and “a unit for discharging exhaust gas…”   is considered as/read on an outlet 8 (See Page 3, lines 6-7).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Quayle Action
This application is in condition for allowance except for the following formal matters: 
1. In the Drawings:
a. Under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims.  Therefore, the “… length L1… form of gear ledge N… where L2 … is the circumference of the main rotor… working cavity with its environment …” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

b. The drawings fail to show “recess on the external surface of the additional rotor, which recess may comprise a through hole connecting the working cavity with the environment” (See Page 3, lines 10-1); “working cavity…” (See Page 4, lines 3 and 7); and “intervals L1… N gear ledges … circumference L2 … total gear teeth z2 to the number of gear teeth z1 per gap L1…” (See Page 4, lines 15-20) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. Specification:
a. The following headings in the specification should be appropriately inserted to separate the various parts in application: 
Background of the lnvention;
Summary of the lnvention;
Brief description of the Drawings; and
Detailed Description of the Preferred Embodiments.

b. The Amendment to Specification, filed on 10/24/20219, in the Preliminary Amendment should be corrected as following:


    PNG
    media_image1.png
    376
    773
    media_image1.png
    Greyscale


3. In the Claim:
a. The insufficient antecedent basis for these limitations in the claim 1 should be appropriately corrected.
Claim 1 recites the limitations of 
“… in the form of …” in line 2;
“… the size of the blades…” in line 3;
“… the working mixture…” in line 4;
“… the circumference values … the length L1 …” in line 5;
“… the nearest points… the center of the surface …” in lines 6-7;
“… the number … in the form of gear ledge N…” in line 8;
“… to the formula … L2 is the circumference …” in line 9;
“… the working cavity … the possibility … ” in line 11; and
“…the intake valve for the supply of the combustive mixture …” in lines 12-13.

b. Claim 1 should be replaced as following to avoid 112(f) interpretation; to address lacking antecedent basis of claimed limitations; to maintain consistency; to address punctuations and grammatical errors; as well as, to correct terminology being used in Claim:
--  1. An internal combustion engine comprising:
a housing [[; 
a main [[rotor with an external cylindrical surface with blades in [[a form of gear ledges [[; 
additional rotors with an external cylindrical surface with recesses corresponding to [[a size of the blades on the main [[rotor;
a [[spark plug for [[a combustible mixture being supplied/injected via an intake valve [[; 
[[an outlet for discharging exhaust gases [[; 
wherein [[rotor and each of the additional rotors do not match and are multiples of the length L1, between [[a center of [[a surface of each of the gear [[ledges with the housing, 
wherein [[a number of the blades in the form of the gear ledges N corresponds to [[a formula L2/L1 = N, where L2 is [[a circumference of the main rotor [[; and 
wherein a through hole is made in each of the [[recesses of said each of the additional [[rotors [[; 
[[wherein the through hole connects [[a working cavity with [[an environment [[; and 
wherein said each of the recesses of said each of the additional rotors is closed [[during each of the [[blades passing the intake valve [[
	Noted that:
The claimed limitation of “… an environment …” should be replaced by/revised as – … an inner wall of the housing … – or – … an internal wall of the housing … – or – … a circumferential wall of the housing …-- or – an internal circumference of the housing --.
Once the terminology, which is selected to be used in claim, should be applied in amending the specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 24 October 2019 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawson (Pub. Number US-20140190446-A1) relates to a single stroke fixed vane rotary abutment engine.

Taggett (Patent Number US-6142758-A) relates to a rotary displacement engine

Allington (Patent Number US-3941527-A) relates to a rotary engine having a hollow cylindrical housing, a cylindrical rotor mounted concentrically within the housing having radially extending vanes rigidly secured thereto projecting between the rotor and the housing to form a chamber therebetween in conjunction with the rotor and the housing.

Przybylski (Patent Number US-3780710-A) relates to a rotary internal combustion engine providing relative operative position of the movable portions, such as rotary cogs and pistons, to allow for multiple and varied utilization of the engine working volume.

Newsom (Patent Number US-3621820-A) relates to a rotary internal combustion engine having a multiple vane rotor and a rotatable abutment journalled in twin-lobed cavity.

Perkins (Patent Number US-2152564-A) relates to a rotary engine with pistons and gear drives within a unitary housing.

Clyde (Patent Number US-2088121-A) relates to a compact and durable rotary engine.

Lyon (Patent Number US-1644259-A) relates to a propelling device.

Jackman et al. (Patent Number US-1239694-A) relates to a rotary engine having a main rotor being mounted within a central portion of the casing with oppositely disposed pistons and rotary abutments being described as a circular shell or drum.

Cummins (Patent Number US-1095190-A) relates to a rotary internal combustion motor having three compartments position in a casing, a hollow shaft journalled in the casing, and a hollow piston cylinder fixed to the shaft and provided with radial pistons upon the circumference.

Cummins et al. (Patent Number US-1058331-A) relates to a rotary engine having a main rotor or driving rotor carrying pistons, and side rotors having recesses to receive the pistons.

Diefenderfer (Patent Number US-1046280-A) relates to a rotary internal combustion engine with three rotors having equal size in which two of them are arranged in the same horizontal plane while the other or intermediate rotor is overlapped by the others. 

Forbes (Patent Number US-0274479-A) relates to a valveless non-reversible trochilic or rotary engine having one or more piston wheels. Each wheel is provided with four piston teeth and engaged with each abutment roller on each side.
Skrob (Patent Number US-RE27191-E) relates to rotary piston devices having a central rotary means with a plurality chambers communicating with an annular chamber; and planetary piston means having piston members revolvable around the central rotary means having recesses for receiving the piston members.

Northey (Pub. Number GB-298342-A) relates to a reversible rotary internal combustion engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 16, 2021